Citation Nr: 0911150	
Decision Date: 03/25/09    Archive Date: 04/01/09

DOCKET NO.  06-02 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an effective date earlier than October 12, 
1999, for the grant of a total rating based on individual 
unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1953 to April 
1955 and from May 1955 to April 1973.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2000 rating decision of the Waco, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO), which in pertinent part, granted the Veteran a total 
rating based on individual unemployability (TDIU), effective 
October 12, 1999.  

In September 2005 and February 2008, the Board remanded the 
claim for additional development and adjudicative action.  
The case has been returned to the Board for further appellate 
review.  

In this case, the Board notes that a recent VA Form 646 is 
not of record.  Except for the Veteran's assertions, argument 
on the Veteran's behalf, via the service organization, was 
last submitted in March 2006.  However, a review of the 
record shows that by letter dated in December 2008, the 
Appeals Management Center asked the service organization to 
submit a VA Form 646.  No response was received.  The Veteran 
however in December 2008 indicated that he had no other 
information or evidence to submit, and requested that his 
case be returned to the Board for further appellate 
consideration as soon as possible.  Given the foregoing 
procedural development, the Board finds that no additional 
action in this regard is needed.  


FINDINGS OF FACT

1.  On October 12, 1999, the RO received the Veteran's 
informal claims for increased ratings for his service-
connected disabilities.  

2.  In an April 2000 rating decision, the RO granted a TDIU, 
effective October 12, 1999.  

3.  Prior to October 12, 1999, the Veteran was service 
connected for spondylolysis L4-5, with herniated nucleus 
pulposus, spinal stenosis, and degenerative disc disease, L4-
5 and L5-S1, evaluated as 20 percent disabling; residuals of 
a right wrist cystectomy, evaluated as 0 percent disabling; 
lichen simplex, right elbow, and dyshidrotic eczema, hands, 
with history of an in-service fungus, evaluated as 0 percent 
disabling; and status post hemorrhoidectomy with residuals, 
evaluated as 0 percent disabling.  

4.  The evidence does not show that the Veteran became 
individually unemployable from his service-connected 
disabilities prior to October 12, 1999.  


CONCLUSION OF LAW

The criteria for an effective date prior to October 12, 1999, 
for an award of a TDIU rating have not been met.  38 U.S.C.A. 
§§ 5103, 5107, 5110, 7105 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.159, 3.400 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Decision  

A TDIU was awarded to the Veteran as of October 12, 1999.  In 
the Veteran's VA Form 21-8940, Veteran's Application for 
Increased Compensation Based Upon Unemployability, received 
on February 2000, he indicated that he became too disabled to 
work in April 1974.  However, in an August 2000 statement, 
the Veteran explained that he actually stopped working in 
November 1994 due to his medical condition and not in April 
1974.  Following the award of a TDIU, the Veteran has since 
argued that he should be awarded such benefit as of April 
1980, when he originally filed for compensation benefits.  

VA will grant a total rating for compensation purposes based 
on unemployability when the evidence shows that the Veteran 
is precluded, by reason of service-connected disabilities, 
from obtaining and maintaining any form of gainful employment 
consistent with his or her education and occupational 
experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2008).  Under 
the applicable regulations, benefits based on individual 
unemployability are granted only when it is established that 
the service-connected disabilities are so severe, standing 
alone, as to prevent the retaining of gainful employment.  
Under 38 C.F.R. § 4.16, if there is only one such disability, 
it must be rated at least 60 percent disabling to qualify for 
benefits based on individual unemployability.  If there are 
two or more such disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a) (2008).  

Where these percentage requirements are not met, entitlement 
to benefits on an extraschedular basis may be considered when 
the Veteran is unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities, and consideration is given to the Veteran's 
background including his or her employment and educational 
history.  38 C.F.R. §4.16(b) (2008).  The Board does not have 
the authority to assign an extraschedular total disability 
rating for compensation purposes based on individual 
unemployability in the first instance.  Bowling v. Principi, 
15 Vet. App. 1 (2001).  In determining whether 
unemployability exists, consideration may be given to the 
Veteran's level of education, special training, and previous 
work experience, but it may not be given to his or her age or 
to any impairment caused by nonservice-connected 
disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2008).  

The effective date of an evaluation and award of compensation 
based on an original claim, a claim reopened after final 
disallowance, or a claim for increase will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later.  38 U.S.C. § 5110(a) (West 2002); 38 C.F.R. § 
3.400 (2008).  An exception to that rule applies, however, 
under circumstances where evidence demonstrates that a 
factually ascertainable increase in disability occurred 
within the one-year period preceding the date of receipt of a 
claim for increased compensation.  In such an instance, the 
law provides that the effective date of the award "shall be 
the earliest date as of which it is ascertainable that an 
increase in disability had occurred, if application is 
received within one year from such date."  38 U.S.C.A. § 
5110(b)(2) (West 2002); see also 38 C.F.R. § 3.400(o)(2) 
(2008); Harper v. Brown, 10 Vet. App. 125 (1997).  

A TDIU claim is a claim for increased compensation, and the 
effective date rules for increased compensation apply to a 
TDIU claim.  Hurd v. West, 13 Vet. App. 449 (2000).

"Claim" is defined broadly to include a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 
32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 
(1992).  Any communication or action, indicating an intent to 
apply for one or more benefits under laws administered by the 
VA from a claimant may be considered an informal claim.  Such 
an informal claim must identify the benefits sought.  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution.  38 C.F.R. § 3.155(a) (2008).  To determine 
when a claim was received, the Board must review all 
communications in the claims file that may be construed as an 
application or claim.  See Quarles v. Derwinski, 3 Vet. App. 
129, 134 (1992).  

In this case, the Veteran filed claims for service connection 
for a back condition, hemorrhoids, and a skin fungus in April 
1980.  In a June 1980 rating decision, the RO granted service 
connection for spondylolysis L4-5 and hemorrhoidectomy, and 
assigned 20 percent and 0 percent evaluations, respectively, 
effective April 1980.  At this time, the Veteran had a 
combined disability evaluation of 20 percent.  In August 
1981, the RO granted service connection for lichen simplex, 
right elbow and dyshidrotic eczema of the hands with a 
history of fungus in service, and assigned a 0 percent 
evaluation, effective April 1980.  In the same rating 
decision, the RO continued the current evaluations for the 
Veteran's service-connected spondylolysis L4-5 and 
hemorrhoidectomy.  The Veteran's combined evaluation remained 
at 20 percent.  Service connection for residuals of a right 
wrist cystectomy was granted in a May 1990 rating decision 
and a 0 percent evaluation was assigned; however, the 
Veteran's combined disability evaluation remained at 20 
percent.  

Thereafter, in a January 2000 rating decision, the RO 
increased the Veteran's service-connected disabilities to the 
following disability evaluations:  spondylolysis, L4-5, with 
herniated nucleus pulposus, spinal stenosis, and degenerative 
disc disease L4-5 and L5-S1 to 60 percent disabling; status 
post hemorrhoidectomy with residuals to 10 percent disabling; 
lichen, simplex, right elbow, and dyshidrotic eczema, hands 
with history of fungus in service to 10 percent disabling; 
and residuals of a right wrist cystectomy to 10 percent 
disabling.  The effective date assigned to the service-
connected disabilities stated above was October 12, 1999, the 
date that the Veteran's informal claims for increased ratings 
for his service-connected disabilities were received by the 
RO.  The RO also granted a TDIU as of that date, as the 
Veteran then had a combined evaluation of 70 percent, which 
would meet the criteria for a TDIU.  See 38 C.F.R. § 4.16(b).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board finds that October 
12, 1999, is the correct date for the grant of entitlement to 
TDIU.  

In this regard, the evidence of record clearly indicates that 
the Veteran filed a formal claim for entitlement to TDIU on 
February 22, 2000.  Prior to this, on October 12, 1999, the 
Veteran had submitted informal claims for increased ratings 
for his service-connected disabilities.  In granting an 
effective date of October 12, 1999, the RO explained that 
this is when the Veteran's increased evaluation made him 
eligible for a TDIU.  

Prior to that date, the Veteran did not have a combined 
rating of 70 percent or more, and there is no evidence of 
record indicating such or that any of his service-connected 
disabilities rendered him unemployable.  Unemployability due 
to his service-connected disabilities was not factually 
ascertainable before October 12, 1999.  Because the Veteran 
did not become eligible for a TDIU prior to October 12, 1999, 
an earlier effective date cannot be assigned in the present 
case.  

In support of his claim, the Veteran submitted an Itemized 
Statement of Earnings from the Social Security 
Administration.  The report shows that from January 1974 to 
December 2004, the Veteran received income in the amount of 
$2,144.24.  The Veteran contends in his December 2005 
statement that he has not worked since 1974.  Regardless of 
whether the Veteran last worked since 1994 or 1974, the 
pertinent criteria in 38 C.F.R. § 4.16 is that the claimant 
be unable to secure and follow a substantially gainful 
occupation on account of his service-connected disabilities.  
The focus is not on the amount of his income, but on whether 
his service-connected disabilities preclude him from working.  
Even if the Veteran's income is low, it does not necessarily 
lead to the conclusion that his income is the result of 
earning impairment from a service-connected disability.  

The Board is aware of the Veteran's contentions that he was 
unemployable prior to October 12, 1999.  Nonetheless, despite 
the Veteran's contentions, the objective evidence of record 
fails to show such prior to October 12, 1999.  There is no 
opinion that the Veteran was, in fact, unemployable due to 
his service-connected disabilities prior to that date.  See 
VA and non VA treatment reports dated from the 1980's through 
1999.  October 12, 1999, is the date in which his combined 
rating reached the threshold requirements for TDIU pursuant 
to the regulations.  VA has no authority to grant a benefit 
or award a benefit to which the Veteran was not yet entitled.  
The jurisdictional threshold for the grant of a TDIU was not 
triggered until the grant of the 60 percent disability rating 
for the Veteran's service-connected back disability, which 
gave a combined evaluation of 70 percent, effective October 
12, 1999.  Therefore, the Veteran is not entitled to an 
effective date prior to October 12, 1999, for the grant of 
schedular TDIU.  See 38 C.F.R. § 4.16(a); Ross v. Peake, 
21 Vet. App. 528 (2008).  

The Board has also considered whether the total rating claim 
should be referred to the Director of the VA Compensation and 
Pension Service for extra-schedular consideration prior to 
October 12, 1999.  38 C.F.R. §§ 3.321(b), 4.16(b).  

The record clearly reveals that the Veteran's service-
connected disabilities alone did not prevent him from 
engaging in gainful employment prior to October 12, 1999.  
While the Veteran has asserted that he could not work since 
he was discharged from service as a result of his service-
connected disabilities, as a layperson he is not competent to 
render a medical opinion.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  Although the documentation from the 
Social Security Administration indicates that he did not 
receive a substantial amount of income from 1974 to 2004, it 
does not show that this was a direct result of his service-
connected disabilities.  Accordingly, referral of this claim 
for extra-schedular consideration is not in order.  

For the above reasons, the Board finds that an effective date 
earlier than October 12, 1999, for the award of a TDIU cannot 
be granted.  The benefit-of-the-doubt rule is not for 
application.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  

II.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.159(b)(2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must (1) 
inform the claimant about the information and evidence not of 
record which is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; and, (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide.  

The Veteran's claim here arises from his disagreement with 
the effective date assigned following the grant of TDIU.  See 
generally, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  
Additionally, by letter dated in March 2008, the RO apprised 
the Veteran of the mandates of the VCAA.  The matter was 
readjudicated in December 2008.  Thus, the Board finds that 
the duty to notify has been met.

Regarding the duty to assist, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the Veteran's claim.  New medical 
examinations and opinions are inappropriate in a claim for an 
earlier effective date, as the matter hinges on evidence 
already of record.  Therefore, the duty to assist has been 
fulfilled.  The evidence of record provides sufficient 
information to adequately evaluate the claim, and the Board 
is not aware of the existence of any additional relevant 
evidence which has not been obtained.  Therefore, no further 
assistance to the Veteran with the development of evidence is 
required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. §§ 3.159(d); 
see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  


ORDER

Entitlement to an effective date earlier than October 12, 
1999, for the grant of TDIU is denied.  



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


